Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered December 8, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), in view of the seriousness of the offense and the fact that, despite the court’s warnings, defendant was convicted of a new offense while awaiting sentencing. Concur—Sullivan, J.P., Nardelli, Williams, Sweeny and McGuire, JJ.